Case 17-25784   Doc 29   Filed 02/21/19 Entered 02/21/19 12:34:03   Desc Main
                           Document     Page 1 of 5
Case 17-25784   Doc 29   Filed 02/21/19 Entered 02/21/19 12:34:03   Desc Main
                           Document     Page 2 of 5
Case 17-25784   Doc 29   Filed 02/21/19 Entered 02/21/19 12:34:03   Desc Main
                           Document     Page 3 of 5
Case 17-25784   Doc 29   Filed 02/21/19 Entered 02/21/19 12:34:03   Desc Main
                           Document     Page 4 of 5
Case 17-25784   Doc 29   Filed 02/21/19 Entered 02/21/19 12:34:03   Desc Main
                           Document     Page 5 of 5
